ixo-i*                                                                UA V<fcO.

COA#       08-11-00137-CR                       OFFENSE:        22.021

           Gilbert Sanchez v. The State -''
STYLE: ofTexas                                  COUNTY:         El Paso
COA DISPOSITION:      Affirm         .          TRIAL COURT: 120th District Court


DATE: 6/20/2014                Publish: No TC CASE #:           20100D02745




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          Gilbert Sanchez v. The State of
STYLE:    Texas                                      CCA#:


         APPELLAfJT^S              Petition          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE: _
                                                     SIGNED:.                  PC:

JUDGE:            f.*^ L/sst^A-*^-          _        PUBLISH:                  DNP:




                                                                                MOTION FOR

                                            REHEARING IN CCA IS:
                                            JUDGE:               ___




                        Vol. Irf*